 

Exhibit 10.02

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of September 7, 2018,
by and between PRECIPIO, INC., a Delaware corporation (the "Company"), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (together
with it permitted assigns, the “Buyer”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Purchase Agreement by and between the parties hereto, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the "Purchase Agreement").

 

WHEREAS:

 

The Company has agreed, upon the terms and subject to the conditions of the
Purchase Agreement, to sell to the Buyer up to Ten Million Dollars ($10,000,000)
of Purchase Shares and to induce the Buyer to enter into the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the "Securities Act"), and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1.DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.           "Investor" means the Buyer, any transferee or assignee thereof to
whom a Buyer assigns its rights under this Agreement in accordance with Section
9 and who agrees to become bound by the provisions of this Agreement, and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement in accordance with Section 9 and who agrees to
become bound by the provisions of this Agreement.

 

b.           "Person" means any individual or entity including but not limited
to any corporation, a limited liability company, an association, a partnership,
an organization, a business, an individual, a governmental or political
subdivision thereof or a governmental agency.

 

c.           "Register," "registered," and "registration" refer to a
registration effected by preparing and filing one or more registration
statements of the Company in compliance with the Securities Act and pursuant to
Rule 415 under the Securities Act or any successor rule providing for offering
securities on a continuous basis ("Rule 415"), and the declaration or ordering
of effectiveness of such registration statement(s) by the United States
Securities and Exchange Commission (the "SEC").

 



d.           "Registrable Securities" means all of the Commitment Shares and all
of the Purchase Shares that may, from time to time, be issued or become issuable
to the Investor under the Purchase Agreement (without regard to any limitation
or restriction on purchases), and any and all shares of capital stock issued or
issuable with respect to the Purchase Shares, the Commitment Shares or the
Purchase Agreement as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitation on purchases under the Purchase Agreement.

 

e.           "Registration Statement" means one or more registration statements
of the Company covering only the sale of the Registrable Securities.

 

 

 

 

2.REGISTRATION.

 

a.           Mandatory Registration. The Company shall, within twenty (20)
Business Days after the date hereof, file with the SEC an initial Registration
Statement covering the maximum number of Registrable Securities as shall be
permitted to be included thereon in accordance with applicable SEC rules,
regulations and interpretations so as to permit the resale of such Registrable
Securities by the Investor under Rule 415 under the Securities Act at then
prevailing market prices (and not fixed prices), as mutually determined by both
the Company and the Investor in consultation with their respective legal
counsel, subject to the aggregate number of authorized shares of the Company’s
Common Stock then available for issuance in its Certificate of Incorporation.
The initial Registration Statement shall register only the Registrable
Securities. The Investor and its counsel shall have a reasonable opportunity to
review and comment upon such Registration Statement and any amendment or
supplement to such Registration Statement and any related prospectus prior to
its filing with the SEC, and the Company shall give due consideration to all
such comments. The Investor shall furnish all information reasonably requested
by the Company for inclusion therein. The Company shall use its reasonable best
efforts to have the Registration Statement and any amendment declared effective
by the SEC at the earliest possible date. The Company shall use reasonable best
efforts to keep the Registration Statement effective pursuant to Rule 415
promulgated under the Securities Act and available for the resale by the
Investor of all of the Registrable Securities covered thereby at all times until
the date on which the Investor shall have resold all the Registrable Securities
covered thereby and no Available Amount remains under the Purchase Agreement
(the "Registration Period"). The Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.

 

b.           Rule 424 Prospectus. The Company shall, as required by applicable
securities regulations, from time to time file with the SEC, pursuant to Rule
424 promulgated under the Securities Act, the prospectus and prospectus
supplements, if any, to be used in connection with sales of the Registrable
Securities under the Registration Statement. The Investor and its counsel shall
have a reasonable opportunity to review and comment upon such prospectus prior
to its filing with the SEC, and the Company shall give due consideration to all
such comments. The Investor shall use its reasonable best efforts to comment
upon such prospectus within one (1) Business Day from the date the Investor
receives the final pre-filing version of such prospectus.

 

c.           Sufficient Number of Shares Registered. In the event the number of
shares available under the Registration Statement is insufficient to cover all
of the Registrable Securities, the Company shall amend the Registration
Statement or file a new Registration Statement (a ”New Registration Statement”),
so as to cover all of such Registrable Securities (subject to the limitations
set forth in Section 2(a)) as soon as practicable, but in any event not later
than ten (10) Business Days after the necessity therefor arises, subject to any
limits that may be imposed by the SEC pursuant to Rule 415 under the Securities
Act. The Company shall use its commercially reasonable efforts to cause such
amendment and/or New Registration Statement to become effective as soon as
practicable following the filing thereof.

 

 2 

 

 

d.            Offering. If the staff of the SEC (the “Staff”) or the SEC seeks
to characterize any offering pursuant to a Registration Statement filed pursuant
to this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Investor under Rule 415 at then-prevailing market prices (and not fixed prices),
or if after the filing of the initial Registration Statement with the SEC
pursuant to Section 2(a), the Company is otherwise required by the Staff or the
SEC to reduce the number of Registrable Securities included in such initial
Registration Statement, then the Company shall reduce the number of Registrable
Securities to be included in such initial Registration Statement (with the prior
consent, which shall not be unreasonably withheld, of the Investor and its legal
counsel as to the specific Registrable Securities to be removed therefrom) until
such time as the Staff and the SEC shall so permit such Registration Statement
to become effective and be used as aforesaid. In the event of any reduction in
Registrable Securities pursuant to this paragraph, the Company shall file one or
more New Registration Statements in accordance with Section 2(c) until such time
as all Registrable Securities have been included in Registration Statements that
have been declared effective and the prospectuses contained therein is available
for use by the Investor. Notwithstanding any provision herein or in the Purchase
Agreement to the contrary, the Company’s obligations to register Registrable
Securities (and any related conditions to the Investor’s obligations) shall be
qualified as necessary to comport with any requirement of the SEC or the Staff
as addressed in this Section 2(d).

 

3.RELATED OBLIGATIONS.

 

With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Section 2 including on any New
Registration Statement, the Company shall use its commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:

 

a.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to any Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep the Registration Statement
or any New Registration Statement effective at all times during the Registration
Period, and, during such period, comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities of the Company
covered by the Registration Statement or any New Registration Statement until
such time as all of such Registrable Securities shall have been disposed of in
accordance with the intended methods of disposition by the Investor as set forth
in such Registration Statement.

 

b.           The Company shall permit the Investor to review and comment upon
the Registration Statement or any New Registration Statement and all amendments
and supplements thereto at least two (2) Business Days prior to their filing
with the SEC, and not file any such document in a form to which Investor
reasonably objects. The Investor shall use its reasonable best efforts to
comment upon the Registration Statement or any New Registration Statement and
any amendments or supplements thereto within two (2) Business Days from the date
the Investor receives the final version thereof. Company shall furnish to the
Investor, without charge any correspondence from the SEC or the staff of the SEC
to the Company or its representatives relating to the Registration Statement or
any New Registration Statement.

 

c.           Upon request of the Investor, the Company shall furnish to the
Investor, (i) promptly after the same is prepared and filed with the SEC, at
least one copy of such Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits, (ii) upon the effectiveness of any Registration
Statement, a copy of the prospectus included in such Registration Statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as the Investor may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by the Investor. For the avoidance of doubt, any
filing available to the Investor via the SEC’s live EDGAR system shall be deemed
“furnished to the Investor” hereunder.

 

 3 

 

 

d.           The Company shall use commercially reasonable efforts to (i)
register and qualify the Registrable Securities covered by a Registration
Statement under such other securities or "blue sky" laws of such jurisdictions
in the United States as the Investor reasonably requests, (ii) prepare and file
in those jurisdictions, such amendments (including post-effective amendments)
and supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
the Investor who holds Registrable Securities of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or "blue sky" laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose.

 

e.           As promptly as practicable after becoming aware of such event or
facts, the Company shall notify the Investor in writing of the happening of any
event or existence of such facts as a result of which the prospectus included in
any Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and deliver a copy of such supplement or amendment to the Investor (or
such other number of copies as the Investor may reasonably request). The Company
shall also promptly notify the Investor in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to the Investor by email
or facsimile on the same day of such effectiveness and by overnight mail), (ii)
of any request by the SEC for amendments or supplements to any Registration
Statement or related prospectus or related information, and (iii) of the
Company's reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.

 

f.            The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of
any Registration Statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

g.           The Company shall (i) cause all the Registrable Securities to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) secure designation and quotation of all the Registrable Securities on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section.

 

 4 

 

 

h.           The Company shall cooperate with the Investor to facilitate the
timely issuance of the Registrable Securities to be offered pursuant to any
Registration Statement, it being agreed that such Registrable Securities shall
be issued as DWAC Shares and in such denominations or amounts as the Investor
may reasonably request and registered in such names as the Investor may request.

 

i.            The Company shall at all times provide a transfer agent and
registrar with respect to its Common Stock.

 

j.            If reasonably requested by the Investor, the Company shall (i)
promptly incorporate in a prospectus supplement or post-effective amendment such
information as the Investor believes should be included therein relating to the
sale and distribution of Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities; (ii) make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable upon notification
of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement or New Registration Statement.

 

k.          The Company shall use its commercially reasonable efforts to cause
the Registrable Securities covered by any Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.

 



l.            Within one (1) Business Day after any Registration Statement which
includes the Registrable Securities is declared effective by the SEC, the
Company shall deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities (with copies to the
Investor) confirmation that such Registration Statement has been declared
effective by the SEC in the form attached hereto as Exhibit A. Thereafter, if
requested by the Buyer at any time, the Company shall require its counsel to
deliver to the Buyer a written confirmation whether or not the effectiveness of
such Registration Statement has lapsed at any time for any reason (including,
without limitation, the issuance of a stop order) and whether or not the
Registration Statement is current and available to the Buyer for sale of all of
the Registrable Securities.

 

m.          The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of the Registrable
Securities pursuant to any Registration Statement.

 

4.OBLIGATIONS OF THE INVESTOR.

 

a.           The Company shall notify the Investor in writing of the information
the Company reasonably requires from the Investor in connection with any
Registration Statement hereunder. The Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.

 

b.           The Investor agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder.

 

 5 

 

 

c.           The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event or existence of facts of the kind
described in Section 3(f) or the first sentence of 3(e), the Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until the
Investor's receipt of the copies of a notice regarding the resolution or
withdrawal of the stop order or suspension as contemplated by Section 3(f) or
the supplemented or amended prospectus as contemplated by the first sentence of
3(e). Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to promptly deliver shares of Common Stock without any
restrictive legend in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor's receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(f) or the first sentence of Section 3(e) and for which the Investor
has not yet settled.

 

5.EXPENSES OF REGISTRATION.

 

All reasonable expenses, other than sales or brokerage commissions, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.

 

6.INDEMNIFICATION.

 

a.           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend the Investor, the members, the
directors, officers, partners, employees, agents, representatives of the
Investor and each Person, if any, who controls the Investor within the meaning
of the Securities Act or the Securities Exchange Act of 1934, as amended (the
"Exchange Act") (each, an "Indemnified Person"), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, attorneys'
fees, amounts paid in settlement or expenses, joint or several, (collectively,
"Claims") incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto ("Indemnified Damages"), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in the
Registration Statement, any New Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other "blue sky" laws of any jurisdiction
in which Registrable Securities are offered ("Blue Sky Filing"), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to the
Registration Statement or any New Registration Statement or (iv) any material
violation by the Company of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, "Violations"). The Company shall reimburse
each Indemnified Person promptly as such expenses are incurred and are due and
payable, for any reasonable legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information about the Investor furnished in
writing to the Company by any Indemnified Person expressly for use in connection
with the preparation of the Registration Statement, any New Registration
Statement or any such amendment thereof or supplement thereto or prospectus
contained therein, if such Registration Statement, New Registration Statement or
amendment thereof or supplement thereto or prospectus contained therein was
timely made available by the Company pursuant to Section 3(c) or Section 3(e);
(ii) with respect to any superseded prospectus, shall not inure to the benefit
of any Indemnified Person from whom the Indemnified Person asserting any such
Claim purchased the Registrable Securities that are the subject thereof (or to
the benefit of any person controlling such Indemnified Person) if the untrue
statement or omission of material fact contained in the superseded prospectus
was corrected in the revised prospectus, as then amended or supplemented, if
such revised prospectus was timely made available by the Company pursuant to
Section 3(c) or Section 3(e), and the Indemnified Person was promptly advised in
writing not to use the incorrect prospectus prior to the use giving rise to a
violation and such Indemnified Person, notwithstanding such advice, used it;
(iii) shall not be available to the extent such Claim is based on a failure of
the Investor to deliver or to cause to be delivered the prospectus made
available by the Company, if such prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e); and (iv) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person
and shall survive the transfer of the Registrable Securities by the Investor
pursuant to Section 9.

 

 6 

 

 

b.           In connection with the Registration Statement or any New
Registration Statement, the Investor agrees to indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in Section
6(a), the Company, each of its directors, each of its officers who signs the
Registration Statement or any New Registration Statement, each Person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act (collectively and together with an Indemnified Person, an
"Indemnified Party"), against any Claim or Indemnified Damages to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information about the Investor set forth on Exhibit B attached hereto and
furnished to the Company by the Investor expressly for use in connection with
such registration statement; and, subject to Section 6(d), the Investor will
reimburse any legal or other expenses reasonably incurred by any Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld; provided, further, however, that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to the Investor as a result of the
sale of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Investor pursuant to Section 9.

 

 7 

 

 

c.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

d.           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

 

e.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to law.

 

7.CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 

 8 

 

 

8.REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.

 

With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration ("Rule 144"), the Company agrees, at
the Company’s sole expense, to:

 

a.           make and keep public information available, as those terms are
understood and defined in Rule 144;

 

b.           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144;

 

c.           furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting and or disclosure provisions of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Investor to sell such securities pursuant to Rule 144 without
registration; and

 

d.           take such additional action as is requested by the Investor to
enable the Investor to sell the Registrable Securities pursuant to Rule 144,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Company’s Transfer Agent as
may be requested from time to time by the Investor and otherwise fully cooperate
with Investor and Investor’s broker to effect such sale of securities pursuant
to Rule 144.

 

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Investor shall, whether or
not it is pursuing any remedies at law, be entitled to seek equitable relief in
the form of a preliminary or permanent injunctions, without having to post any
bond or other security, upon any breach or threatened breach of any such terms
or provisions.

 

9.ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor. The Investor may
not assign its rights under this Agreement without the written consent of the
Company, other than to an affiliate of the Investor controlled by Jonathan Cope
or Josh Scheinfeld, in which case the assignee must agree in writing to be bound
by the terms and conditions of this Agreement.

 

10.AMENDMENT OF REGISTRATION RIGHTS.

 

No provision of this Agreement may be amended or waived by the parties from and
after the date that is one Business Day immediately preceding the initial filing
of the Registration Statement with the SEC. Subject to the immediately preceding
sentence, no provision of this Agreement may be (i) amended other than by a
written instrument signed by both parties hereto or (ii) waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

 9 

 

 

11.MISCELLANEOUS.

 

a.           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.

 

b.           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

Precipio, Inc.

4 Science Park

New Haven, CT 06511

Telephone: 203-787-7888 E-mail: ciberger@precipiodx.com Attention: Carl Iberger

 

With a copy to (which shall not constitute notice or service of process):

Goodwin Procter LLP

620 Eighth Avenue

New York, New York 10018

Telephone: 212-813-8800 Facsimile: 212-355-3333 E-mail: sdavis@goodwinlaw.com
Attention: Stephen M. Davis, Esq.

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone: 312-822-9300 Facsimile: 312-822-9301 E-mail:
jscheinfeld@lpcfunds.com/jcope@lpcfunds.com Attention: Josh Scheinfeld/Jonathan
Cope

 

With a copy to (which shall not constitute notice or service of process):

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Telephone: 212-692-6267 Facsimile: 212-983-3115 E-mail: ajmarsico@mintz.com
Attention: Anthony J. Marsico, Esq.

 

 10 

 

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or email account
containing the time, date, recipient facsimile number or email address, as
applicable, or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or email, or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

c.           The corporate laws of the State of Delaware shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

d.           This Agreement and the Purchase Agreement constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof. There are no restrictions, promises, warranties or undertakings among
the parties hereto, other than those set forth or referred to herein and
therein. This Agreement and the Purchase Agreement supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

e.           Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties hereto.

 

f.            The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

g.          This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission or by e-mail in a “.pdf” format
data file of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

 11 

 

 

h.           Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

i.            The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

 

j.            This Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

* * * * * *

 

 12 

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

  THE COMPANY:       PRECIPIO, INC.         By: /s/ Ilan Danieli   Name: Ilan
Danieli   Title:  CEO         BUYER:       LINCOLN PARK CAPITAL FUND, LLC   BY:
LINCOLN PARK CAPITAL, LLC   BY: ROCKLEDGE CAPITAL CORPORATION         By: /s/
Josh Scheinfeld   Name: Josh Scheinfeld   Title: President

 

 13 

 

 

EXHIBIT A

 

TO REGISTRATION RIGHTS AGREEMENT

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

[Date]

 

[NAME/ADDRESS]

 

Re: Precipio, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Precipio, Inc., a Delaware corporation (the “Company”), and
have represented the Company in connection with that certain Purchase Agreement,
dated as of September 7, 2018 (the “Purchase Agreement”), entered into by and
between the Company and Lincoln Park Capital Fund, LLC (the “Buyer”), pursuant
to which the Company has issued to the Buyer an aggregate of 600,000 shares of
the Company's common stock, par value $0.01 per share (the “Common Stock”), and
may in the future issue to the Buyer shares of Common Stock in an amount up to
an additional Ten Million Dollars ($10,000,000), in accordance with the terms of
the Purchase Agreement. In connection with the transactions contemplated by the
Purchase Agreement, the Company has registered with the U.S. Securities and
Exchange Commission (the “SEC”) the following shares of Common Stock:

 

(1)[_______________] shares of Common Stock to be issued to the Buyer upon
purchase by the Buyer from the Company from time to time in accordance with the
terms of the Purchase Agreement (the “Purchase Shares”); and

 

(2)600,000 shares of Common Stock that have been issued to the Buyer as a
commitment fee on the date of the Purchase Agreement (the “Commitment Shares”).

 

Pursuant to the Purchase Agreement, the Company also has entered into a
Registration Rights Agreement, dated as of September 7, 2018, with the Buyer
(the “Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the Purchase Shares and the Commitment Shares
under the Securities Act of 1933, as amended (the “Securities Act”). In
connection with the Company's obligations under the Purchase Agreement and the
Registration Rights Agreement, on [_________], 2018, the Company filed a
Registration Statement (File No. 333-[_________]) (the “Registration Statement”)
with the SEC relating to the resale of the Purchase Shares and the Commitment
Shares.

 

In connection with the foregoing, we advise you that the SEC has entered an
order declaring the Registration Statement effective under the Securities Act at
[_____] [A.M./P.M.] on [__________], 2018 and we have no knowledge, after review
of the stop order notification website maintained by the SEC, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the SEC and the Purchase
Shares and the Commitment Shares are available for resale under the Securities
Act pursuant to the Registration Statement and may be issued without any
restrictive legend or stop transfer orders maintained against them.

 

  Very truly yours,       By:____________________

 

cc:Lincoln Park Capital Fund, LLC

 

 

 

 

EXHIBIT B

 

TO REGISTRATION RIGHTS AGREEMENT

 

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With The Registration Statement

 

Information With Respect to Lincoln Park Capital

 

As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned 600,000 shares of our common stock. Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
shares of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus filed with the SEC in connection with the transactions
contemplated under the Purchase Agreement. Lincoln Park Capital, LLC is not a
licensed broker dealer or an affiliate of a licensed broker dealer.

 

 

 